Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 12, 2016

                                        No. 04-16-00417-CV

                          IN THE INTEREST OF M.A.B., A CHILD,

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015EM504304
                           Honorable Nick Catoe Jr., Judge Presiding


                                           ORDER
       Appellant’s notice of appeal was filed in this court on June 29, 2016. On that same date,
the clerk of the court notified appellant in writing that the appellate record did not reflect
payment of the $205 filing fee nor any showing that appellant is excused by statute or rule from
paying the filing fee. See TEX. R. APP. P. 5, 20. Appellant still has not paid the filing fee nor
made any showing that appellant is excused by statute or rule from paying the filing fee.

        It is therefore ORDERED appellant show cause in writing within ten days of the date of
this order that either: (1) the filing fee has been paid; or (2) appellant is entitled to appeal without
paying the filing fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for failure to pay the filing fee. See TEX. R. APP. P. 5, 42.3(c).

       All other appellate deadlines are suspended pending the payment of the filing fee.



                                                        _________________________________
                                                        Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2016.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court